                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH



    FIRST GUARANTY BANK,                             MEMORADUM DECISION AND
                                                     ORDER GRANTING IN PART AND
           Plaintiff,                                DENYING IN PART MOTIONS FOR
    v.                                               SUMMARY JUDGMENT

    REPUBLIC BANK, INC. nka RB
    PARTNERS, INC.,
                                                     Case No. 1:16-cv-00150-JNP-CMR
           Defendant.
                                                     District Judge Jill N. Parrish



          Republic Bank 1 sold a number of equipment leases to First Guaranty Bank by way of two

lease purchase contracts. Most of the lessees paid the leases in full, but two of the lessees stopped

making payments. First Guaranty sued Republic for breach of contract, breach of the covenant of

good faith and fair dealing, and for rescission 2 of the two lease purchase contracts due to either

material misrepresentations or mutual mistake. Before the court are (1) Republic’s motion for

summary judgment on all claims [Docket 147], (2) First Guaranty’s motion for summary judgment

on its claim for rescission due to mutual mistake [Docket 135], and (3) First Guaranty’s motion

for summary judgment on its claim for rescission due to material misrepresentations [Docket 155].

          The court GRANTS IN PART and DENIES IN PART Republic’s motion for summary

judgment and DENIES First Guaranty’s motions for summary judgment.


1
    After this litigation started, Republic became RB Partners, Inc.
2
 First Guaranty labeled this cause of action as a request for declaratory judgment under 28 U.S.C.
§ 2201. But it is clear that First Guaranty is requesting the court to exercise its equitable powers to
rescind the lease purchase contracts rather than issue only a declaratory judgment.
                                      BACKGROUND

       A. Med One finances McKesson’s sale of equipment, software, and services to Pioneer
          via the Pioneer Sales Agreement. Med One then transfers its rights under the Pioneer
          Sales Agreement to Republic.

       In December 2011, Pioneer Health Services, Inc, an entity that owned and operated several

hospitals, entered into a contract with McKesson Technologies Inc. The contract, entitled the

McKesson Master Agreement (McKesson Agreement), detailed many of the terms under which

Pioneer would obtain equipment, software, and implementation and maintenance services from

McKesson. The equipment and software to be provided by McKesson was called the Paragon

Hospital Information System. The McKesson Agreement provided that Pioneer would receive a

nontransferable, perpetual license to use the software provided by McKesson.

       Med One Capital Funding, LLC financed Pioneer’s purchase of equipment, software, and

services from McKesson. On April 12, 2012, Med One entered into a Conditional Sales Agreement

(Pioneer Sales Agreement) with Pioneer. This contract listed Pioneer as the customer and

McKesson as the vendor for four separate items:


   (1) Paragon Hospital Information System – as described in Contract # 1-18XKQT
       ($1,772,334.00),
   (2) Paragon Hospital Information System – as described in Contract # 1-18X8C9_PS4A
       ($132,000.00),
   (3) Software – as described in Contract # 1-18X8C9_PS6 ($363,303.99), and
   (4) Paragon Interface Implementation Service - as described in Contract # 1-18X8C9_PS6
       ($146,029.56).

The Pioneer Sales Agreement defined these four items as “Equipment” and required Pioneer to

pay for the Equipment by remitting 60 monthly payments to Med One. The first 12 payments were

$25,000 each. The next 48 payments were $54,594 each. The contract stated that Med One “shall

retain title to the Equipment for legal and security purposes” until Pioneer has remitted all 60




                                               2
monthly payments in full. After all payments had been made, Med One agreed to transfer title to

Pioneer.

       At some point after the execution of the Pioneer Sales Agreement, McKesson, Pioneer, and

Med One all signed an undated letter addressed to “Whom it may concern” (Letter Agreement).

This Letter Agreement referenced the Pioneer Sales Agreement and stated that

       rights and obligations associated with the Software, Equipment, and Services are
       transferred to [Med One] and [Med One] is undertaking to fund the obligations of
       [Pioneer] under the [McKesson Agreement]. [Pioneer] acknowledges and agrees
       that in the event of default under the loan, . . . [Med One] may notify McKesson of
       [Pioneer’s] default and McKesson may terminate all equipment maintenance
       services and software maintenance services provided by McKesson.

       Med One subsequently sold its right to receive the monthly payments under the Pioneer

Sales Agreement to Republic. This transfer was governed by a contract between Med One and

Republic entitled the Master Assignment of Leases and Progress Funding Agreement (Med One

Assignment Agreement). In this contract, the parties referred to the Pioneer Sales Agreement as a

lease. The Med One Assignment Agreement transferred from Med One to Republic the right to

receive the monthly payments provided for in the Pioneer Sales Agreement. But Med One retained

the right to service the monthly payments due from Pioneer. Republic could terminate Med One

in its role of servicer only if Med One violated the Med One Assignment Agreement, became

bankrupt, or committed fraud in connection with its servicing duties. The Med One Assignment

Agreement also provided that the “rights and obligations of the parties hereunder may not be

assigned without the prior written consent of the other party.”

       On April 25, 2012, Med One filed a UCC Financing Statement with the State of

Mississippi. The UCC Financing Statement listed both Republic and Med One as secured parties

for “Equipment more fully described in the attached Schedule A.” The attached Schedule A

consisted of a one-page purchase order, which listed Pioneer as the “Customer,” McKesson as the



                                                 3
“Supplier,” and Med One as the “Owner.” The four items of “Equipment” listed in the attached

purchase order were the same items listed in the Pioneer Sales Agreement: (1) Paragon Hospital

Information System – as described in Contract # 1-18XKQT, (2) Paragon Hospital Information

System – as described in Contract # 1-18X8C9_PS4A, (3) Software – as described in Contract

# 1-18X8C9_PS6, and (4) Paragon Interface Implementation Service - as described in Contract

# 1-18X8C9_PS6.

       In January 2013, Pioneer signed a Notice of Delivery and Acceptance, acknowledging

receipt of the items listed in the Pioneer Sales Agreement. This document stated that “[t]itle to the

Equipment shall at all times remain with [Med One].”

       B. Republic sells a number of leases to First Guaranty, including the Sherman-Grayson
          lease and the Pioneer “lease.”

       In late 2014 and mid 2015 Republic assigned fifty-three separate leases 3 to First Guaranty

by way of two Portfolio Purchase Agreements (Purchase Agreements). The December 24, 2014

Purchase Agreement (First Purchase Agreement) transferred forty-five lease agreements to First

Guaranty. One of these leases was for equipment provided to Sherman-Grayson Hospital

(Sherman-Grayson lease). About two months before Republic and First Guaranty executed the

First Purchase Agreement, Alecto Healthcare Services Sherman, LLC dba WNJ Regional Medical

Center (WNJ) released a press release announcing that it had completed the acquisition of

Sherman-Grayson Hospital. The May 26, 2015 Purchase Agreement (Second Purchase

Agreement) transferred eight additional lease agreements to First Guaranty, including the right to

monthly payments described in the Pioneer Sales Agreement.


3
  Although the Purchase Agreements refer to the financial obligations transferred therein as
“leases,” the court makes no determination as to whether these obligations are true leases. Because
the documents at issue in this case refer to these obligations as leases, the court uses this term as
well.


                                                 4
       The Purchase Agreements required First Guaranty to administer the leases in its own name.

The agreements appointed First Guaranty as Republic’s attorney-in-fact for the purpose of

collecting the amounts owed under the leases. Republic agreed to allow First Guaranty to use its

letterhead to send notices to the lessees informing them that the leases had been sold to First

Guaranty and that all future payments should be sent to First Guaranty. Despite these provisions,

First Guaranty orally agreed that Med One could continue to administer the payments due under

the Pioneer Sales Agreement on a temporary basis.

       Before the parties executed the Purchase Agreements, Republic made documents available

to First Guaranty in a digital “data room.” The data room included the Pioneer Sales Agreement

and the associated UCC filing and Notice of Delivery and Acceptance. The data room did not

include the McKesson Agreement or the Letter Agreement. Indeed, Republic did not have copies

of the McKesson Agreement or the Letter Agreement and was not aware of the existence of these

documents. The data room also did not include the Med One Assignment Agreement signed by

Republic. Employees of First Guaranty inspected the documents in the data room before it entered

into the Second Purchase Agreement.

       C. The lessees stop making payments on the Sherman-Grayson and Pioneer leases. First
          Guaranty sues Republic.

       The majority of the lessees made all of the payments required under the lease agreements

acquired by First Guaranty. But two of the lessees stopped making payments. At some point after

the First Purchase Agreement was executed, WNJ stopped paying on the Sherman-Grayson lease.

First Guaranty eventually accepted a partial, lump-sum payment from WNJ in exchange for the

equipment that was the subject of that lease.

       Additionally, on March 30, 2016, Pioneer declared bankruptcy and stopped making

payments due under the Pioneer Sales Agreement. The bankruptcy court set a deadline of July 28,



                                                5
2016 for creditors to file a proof of claim. But Republic did not forward notices to First Guaranty

and it was unaware of the bankruptcy proceedings. An employee of First Guaranty, concerned that

the Pioneer payments had stopped, arranged to meet with his counterpart at Republic. At the July

27, 2016 meeting, Republic informed First Guaranty of the Pioneer bankruptcy and of the fact that

the proof of claim deadline was the next day. First Guaranty missed the claim deadline. But it

convinced Med One, which had filed a timely proof of claim, to file an amended claim that

incorporated First Guaranty’s claims in the bankruptcy case. Through this procedural mechanism,

First Guaranty was eventually able to assert its claims and arguments to the bankruptcy court.

       Med One and First Guaranty brought a motion to compel the bankruptcy trustee to continue

to make payments under the Pioneer Sales Agreement during the pendency of the bankruptcy

proceedings. They argued that 11 U.S.C. § 365(d)(5), which requires a trustee to make payments

on “an unexpired lease of personal property . . . , until such lease is assumed or rejected,” required

the trustee to make the payments. The bankruptcy court disagreed, finding that the Pioneer Sales

Agreement was a loan and not a true lease. That court declined to address at that time whether the

Pioneer Sales Agreement constituted a secured or unsecured financing transaction.

       First Guaranty sued Republic, asserting three causes of action. First, it alleged that

Republic breached several provisions of the Second Purchase Agreement. Second, First Guaranty

asserted that it was entitled to rescission of both the First and Second Purchase Agreements based

upon material misrepresentations and mutual mistake. Third, it claimed that Republic breached the

covenant of good faith and fair dealing attendant to the First and Second Purchase Agreements.

Republic now moves for summary judgment on all of the claims asserted by First Guaranty. First

Guaranty also moves for summary judgment in its favor on the rescission cause of action. First




                                                  6
Guaranty argues that it should prevail as a matter of law on its claims that the First and Second

Purchase Agreements should be rescinded due to material misrepresentations and mutual mistake.

                                        LEGAL STANDARD

         Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). The movant bears the initial burden of demonstrating the absence of a genuine dispute of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has met this

burden, the burden then shifts to the nonmoving party to “set forth specific facts showing that there

is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary

judgment on a claim is required if the party that bears the burden of proof at trial “fails to make a

showing sufficient to establish the existence of an element essential to that party’s case.” Celotex,

477 U.S. at 322.

                                              ANALYSIS

    I.      REPUBLIC’S MOTION FOR SUMMARY JUDGMENT

         A. Breach of Contract

         Republic moves for summary judgment on First Guaranty’s breach of contract cause of

action. First Guaranty concedes its breach of contract claims based upon the First Purchase

Agreement and the Sherman-Grayson lease. It argues instead that Republic breached four

provisions of the Second Purchase Agreement in relation to the Pioneer lease: (1) Section 3.f, (2)

Section 3.d, (3) Section 3.b, and (4) Section 2.c.

                1) Section 3.f

         Section 3.f of the Second Purchase Agreement warranted that “[Republic] has full right,

title and interest in and to the Purchased Assets . . . and is assigning this right, title and interest in

the Purchased Assets to [First Guaranty].” First Guaranty interprets this provision to be a guaranty


                                                     7
that Republic had title to the equipment that was the subject of the lease agreements. It argues that

Republic breached this provision because Republic did not own all of the equipment that was the

subject of the Pioneer Sales Agreement. First Guaranty points to the McKesson Agreement, which

states that McKesson only granted a license to Pioneer to use the software that was provided

pursuant to that agreement. Thus, First Guaranty asserts that McKesson retained title to the

software and therefore Med One never obtained an ownership interest in the software and never

transferred an ownership interest to Republic.

        But First Guaranty misreads Section 3.f. The term “Purchased Assets” is defined in Section

1.a of the Second Purchase Agreement to include: (1) Republic’s interest in the leases, (2) all

agreements and documents related to the leases or the equipment, (3) an electronic copy of the

lessor’s file for each lease, and (4) “[t]o the extent, but only to the extent, that [Republic], and not

the lease originator or other person, has any right, title and interest in and to the same, the

equipment described in the Leases.” In other words, the Second Purchase Agreement provided that

the Purchased Assets transferred under the contract included any ownership interest in the

equipment that Republic may have possessed. But the definition of Purchased Assets explicitly

omitted any promise that Republic held ownership rights to the equipment and stated that any

equipment that was owed by a third party was excluded from the term “Purchased Assets.”

        In short, Republic’s warranty that it held “full right, title and interest in and to the Purchased

Assets” does not include a guaranty that it held title to the equipment that was the subject of the

leases. Thus, regardless of whether Republic held full title to all of the equipment that was the

subject of the Pioneer Sales Agreement, it did not breach Section 3.f. Accordingly, the court grants

summary judgment on First Guaranty’s breach of Section 3.f claim.




                                                    8
                2) Section 3.d

        Section 3.d provides: “The Transaction Documents constitute, or when executed and

delivered by [Republic] shall constitute, the valid and binding obligations of [Republic]

enforceable against it in accordance with their respective terms.” The term “Transaction

Documents” is defined in Section 3.a to include the Second “Purchase Agreement and all other

agreements, documents, certificates and financing statements to be executed and delivered by

[Republic] in connection with the transactions referred to herein.” Thus, Republic warranted that

the Second Purchase Agreement and related documents signed by Republic were enforceable

against it.

        First Guaranty argues that “Transaction Documents” include the Pioneer Sales Agreement

between Med One and Pioneer. First Guaranty further contends that “the ownership and security

interests reflected in the Pioneer Agreement and [an accompanying UCC filing] are valid and

binding obligations against Republic.” The court disagrees. Transaction Documents includes only

those documents executed by Republic in connection with the Second Purchase Agreement. This

term does not include the Pioneer Sales Agreement that was executed by Med One and Pioneer. In

other words, Republic somewhat redundantly promised to be bound only by the lease transfer

documents it signed; it did not promise to be bound by lease agreements executed by others.

Consequently, Republic did not breach Section 3.d, and the court grants summary judgment on

First Guaranty’s contract claim based on this section.

                3) Section 3.b

        Under Section 3.b of the Second Purchase Agreement, Republic warranted that “[n]either

the execution and delivery by [Republic] of the Transaction Documents executed or to be executed

and delivered by [Republic], nor the performance by [Republic] of its obligations thereunder will

. . . violate, conflict with, constitute a breach of, or result in any default under or require any consent


                                                    9
or approval under . . . any indenture or agreement to which [Republic] is a party or by which

[Republic] or its property is bound.” First Guaranty argues that Republic breached this warranty

because the Second Purchase Agreement violated provisions of the Med One Assignment

Agreement. The Med One Assignment Agreement stipulated that Med One would continue to

service the lease payments after transferring the leases to Republic. Republic could only terminate

Med One’s authority to service the leases if Med One breached the Assignment Agreement,

became bankrupt, or committed fraud. The Med One Assignment Agreement further provided that

the “rights and obligations of the parties hereunder may not be assigned without the prior written

consent of the other party.” First Guaranty asserts that Republic breached the Med One Assignment

Agreement by entering into the Second Purchase Agreement because Republic either effectively

terminated Med One’s lease servicing rights without cause or Republic transferred the lease

servicing rights without first obtaining Med One’s prior written consent.

       Republic first argues that it did not breach the Med One Assignment Agreement because a

Med One attorney sent an email stating that Med One did not have the right to reject Republic’s

subsequent assignment of the leases. But the opinion of an attorney in an email is not valid

evidence of what the Med One Assignment Agreement requires. See Mind & Motion Utah

Investments, LLC v. Celtic Bank Corp., 367 P.3d 994, 1004–05 (Utah 2016) (holding that courts

may not consider affidavits regarding a party’s subjective understanding of the terms of a contract).

Republic has not attempted to interpret the language of the Med One Assignment Agreement to

determine its rights and obligations under that contract. In the absence of such an analysis, the

court cannot accept an opinion expressed in an email as the definitive interpretation of the contract.

       Next, Republic argues that First Guaranty orally agreed to allow Med One to service the

lease payments. Republic further contends that this oral agreement modified the terms of the




                                                 10
Second Purchase Agreement, relieving it of its obligation not to violate the terms of the Med One

Assignment Agreement. First Guaranty concedes that it agreed to allow Med One to service the

leases. But First Guaranty asserts that the agreement was only temporary and that it retracted this

temporary agreement in early 2016 when it requested to service the leases in its own name.

       The existence and scope of any oral agreement between Republic and First Guaranty

regarding the right to service the leases involves questions of fact. See Nunley v. Westates Casing

Servs., Inc., 989 P.2d 1077, 1083 (Utah 1999). Resolving all factual disputes in favor of First

Guaranty, the court must assume that First Guaranty agreed to allow Med One to service the leases

on a temporary basis and that this temporary agreement was revoked in early 2016. Thus, there is

a period of time after First Guaranty revoked its temporary agreement during which it may have

been damaged by Republic’s breach of its warranty in Section 3.b that the Second Purchase

Agreement would not violate any previous contracts to which Republic was a party. 4

       In sum, the court rejects the arguments raised by Republic and denies summary judgment

on First Guaranty’s claim for breach of Section 3.b.

               4) Section 2.c

       Section 2.c of the Second Purchase Agreement requires Republic to “forward to [First

Guaranty] copies of all correspondence relating to the Lease or the Equipment which [Republic]

receives from the Lessee or any other party.” Pioneer filed for bankruptcy on March 30, 2016 but

Republic failed to forward notifications regarding the bankruptcy filing until July 27, 2016, one

day before the deadline to file a proof of claim in those proceedings. First Guaranty argues that by

failing to forward correspondence regarding the bankruptcy in a timely manner, Republic breached


4
 First Guaranty has not yet explained how it was damaged by Republic’s alleged breach of Section
3.b. But Republic did not raise the issue of damages on this claim and First Guaranty therefore
was not required to address it.


                                                11
its obligations under Section 2.c. First Guaranty admits that this untimely disclosure of the

bankruptcy notices did not affect its rights in the bankruptcy proceedings because it eventually

was able to assert its claims and arguments to the bankruptcy court. First Guaranty argues,

however, that the late disclosure caused it to incur additional legal fees in order to find a way to

pursue its claim in the bankruptcy court despite missing the deadline.

       Republic argues that this claim should be rejected because First Guaranty has not proven

any damages attributable to the late notice. It contends that First Guaranty would have incurred

legal fees to “determine if and how to file a proof of claim regardless of when it received notice of

[Pioneer’s] bankruptcy.” The court disagrees. If First Guaranty had received timely notice, it could

have followed the standard procedure for filing a proof of claim in the bankruptcy proceedings.

Republic has not pointed to evidence showing the absence of a dispute of fact as whether First

Guaranty incurred additional attorney fees in order to pursue its claim despite missing the deadline.

See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (holding that the moving party bears the

initial burden to demonstrate the absence of a genuine issue of material fact). Because Republic

has not carried its initial burden, the court denies summary judgment on First Guaranty’s Section

2.c breach of contract claim.

               5) Conclusion

       The court grants summary judgment in favor of Republic on First Guaranty’s claims that

Republic breached Sections 3.f and 3.d of the Second Purchase Agreement. The court denies

Republic’s motion for summary judgment on First Guaranty’s claims that Republic breached

Sections 3.b and 2.c.

       B. Rescission

       First Guaranty asserts a claim for rescission of the First and Second Purchase Agreements

under two theories: material misrepresentation and mutual mistake.


                                                 12
               1) Material Misrepresentation

       In Utah, a contract can be rescinded for a material misrepresentation when (1) “there is a

misrepresentation” by one party, (2) the misrepresentation was “fraudulent or material,” (3) “the

misrepresentation induced the recipient to make the contract,” and (4) the “recipient was justified”

to rely on the misrepresentation. Miller v. Celebration Mining Co., 29 P.3d 1231, 1235 (Utah 2001)

(quoting RESTATEMENT (SECOND) OF CONTRACTS § 164(1) (1981)). First Guaranty asserts a claim

for rescission of the Purchase Agreements based upon three separate misrepresentations. Republic

argues that First Guaranty’s material misrepresentation claim should fail as a matter of law for two

reasons: (1) First Guaranty cannot satisfy all of the elements of material misrepresentation and (2)

the economic loss rule bars the application of the material misrepresentation doctrine in this case.

The court addresses in turn each of the three misrepresentations alleged by First Guaranty.

                       a) Title to the McKesson Software

       First Guaranty first asserts that the Second Purchase Agreement should be rescinded due

to material misrepresentation because Republic did not inform First Guaranty that it did not own

the software that was the subject of the Pioneer Sales Agreement. McKesson sold equipment,

software, and services to Pioneer. Med One financed this transaction. The Pioneer Sales

Agreement, the UCC filing, and the Notice of Delivery and Acceptance all recited that Med One

held title to the equipment, software, and services 5 provided by McKesson until Pioneer remitted

all of the monthly payments it owed to Med One. Thus, First Guaranty argues that it presumed that

Republic obtained from Med One an ownership interest in the equipment and software and that




5
  As noted in the Background section, the Pioneer Sales Agreement defined the equipment,
software, and services provided by McKesson to Pioneer as “Equipment.” The contract purported
to grant to Med One ownership of the “Equipment.” The court need not address whether Med One
could ever obtain title to the services provided by McKesson.


                                                13
title would then pass to First Guaranty when it purchased the Pioneer Sales Agreement from

Republic. But the McKesson Agreement, which was not in the data room and thus not made

available to First Guaranty, stated that McKesson only gave Pioneer a nontransferable license to

use its software. First Guaranty contends, therefore, that it could not have discovered that

McKesson retained its ownership interest in the software and that Republic could not transfer title

to the software to First Guaranty. First Guaranty alleges that it would not have entered into the

Second Purchase Agreement if it had known this because its rights in a potential bankruptcy

proceeding would be impaired.

       Republic is entitled to summary judgment on this material misrepresentation theory

because First Guaranty cannot satisfy the first element of material misrepresentation claim: a

misrepresentation made by Republic. First Guaranty argues that “Republic made a material

misrepresentation when it failed to disclose either the [McKesson Agreement] or the [Letter

Agreement] before the May 2015 [Purchase Agreement] was entered.” 6 The Restatement (Second)

of Contracts, which the Utah Supreme Court relied upon when it adopted the material


6
 In its response to Republic’s motion for summary judgment, First Guaranty argues that Republic
made a misrepresentation by failing to disclose the McKesson Agreement. In First Guaranty’s
cross-motion for summary judgment in its favor on the misrepresentation issue, though, it states
in passing that the documents found in the data room affirmatively misrepresented Med One’s
ownership rights to the software. But Republic did not make any of the representations made in
these documents. Republic was not a party to the Pioneer Sales Agreement or the Notice of
Delivery and Acceptance. And the UCC filing was made by Med One, not Republic. Nor did
Republic endorse any of the representations made in these documents. Thus, any
misrepresentations found in these documents were made by a third party rather than Republic.
A contract may be rescinded due to a material misrepresentation made by a third party, but only if
the party to the contract opposing rescission had reason to know of the misrepresentation or had
not given value or relied materially on the transaction. RESTATEMENT (SECOND) OF CONTRACTS
§ 164(2) (1981). As discussed below, Republic had no reason to know that that the assertions of
ownership found in the Pioneer Sales Agreement and other documents were misrepresentations.
Republic also gave value by transferring the leases to First Guaranty. Thus, First Guaranty may
not void the Second Purchase Agreement based upon any misstatements contained in documents
created by Med One.


                                                14
misrepresentation doctrine, states that non-disclosure of a fact can amount to a misrepresentation

only under specific circumstances:

       A person’s non-disclosure of a fact known to him is equivalent to an assertion that
       the fact does not exist in the following cases only:

       (a) where he knows that disclosure of the fact is necessary to prevent some previous
       assertion from being a misrepresentation or from being fraudulent or material.

       (b) where he knows that disclosure of the fact would correct a mistake of the other
       party as to a basic assumption on which that party is making the contract and if non-
       disclosure of the fact amounts to a failure to act in good faith and in accordance
       with reasonable standards of fair dealing.

       (c) where he knows that disclosure of the fact would correct a mistake of the other
       party as to the contents or effect of a writing, evidencing or embodying an
       agreement in whole or in part.

       (d) where the other person is entitled to know the fact because of a relation of trust
       and confidence between them.

RESTATEMENT (SECOND)      OF   CONTRACTS § 161 (1981) (emphasis added). In this case, it is

unnecessary to determine whether any of the four scenarios described in this section can be applied

to Republic. In all of these situations, non-disclosure of a fact can be equivalent to a

misrepresentation only if the fact is known to the party charged with concealing it. But it is

undisputed that Republic did not have the McKesson Agreement or the Letter Agreement, nor did

Republic even know of the existence of these documents. Absent any knowledge of these

documents, Republic’s failure to disclose information contained in them cannot be a

misrepresentation.

       Because the undisputed facts show that there was no misrepresentation on the part of

Republic regarding the ownership of the software provided to Pioneer by McKesson, First

Guaranty cannot prevail on this theory of material misrepresentation.




                                                15
                       b) Med One’s Servicing Rights

       Next, First Guaranty asserts that Republic made a material misrepresentation by failing to

disclose the fact that Med One retained payment servicing rights when it transferred the Pioneer

Sales Agreement to Republic. Med One’s servicing rights are described in the Med One

Assignment Agreement between Med One and Republic. But Republic did not provide this

contract to First Guaranty before those parties entered into the Second Purchase Agreement. First

Guaranty argues that this omission amounted to a material misrepresentation because the Second

Purchase Agreement provided that First Guaranty would administer the Pioneer lease payments in

its own name.

       Republic argues that it is entitled to summary judgment on this material misrepresentation

claim because Med One’s servicing rights, as described in the Med One Assignment Agreement,

were not material. Republic notes that a few of the documents placed in the data room referenced

the Med One Assignment Agreement and asserts that the fact that First Guaranty never asked for

a copy of the Med One Assignment Agreement indicates that this contract and its contents were

simply not important to it. According to Republic, First Guaranty only cared about the

creditworthiness of the lessees and their ability to pay the lease amounts, not the servicing rights

of third parties found in the Med One Assignment Agreement.

       The court concludes, however, that Republic has not established the absence of any dispute

of material fact regarding the materiality of Med One’s servicing rights. “A misrepresentation is

material if it would be likely to induce a reasonable person to manifest his assent, or if the maker

knows that it would be likely to induce the recipient to do so.” RESTATEMENT (SECOND)            OF

CONTRACTS § 162(2) (1981). This fact-intensive standard is not readily amenable to resolution on

summary judgment. Although First Guaranty’s failure to inquire about the Med One Assignment

Agreement may indicate that it was not concerned about servicing rights, a fact-finder could also


                                                16
infer that First Guaranty had no reason to believe that the Med One Assignment Agreement that

was referenced in a few of the thousands of pages contained in the data room would contradict the

terms of the Second Purchase Agreement. Moreover, First Guaranty argues that the terms of the

Second Purchase Agreement that convey servicing rights to it indicate that the servicing rights

were material. In light of this conflicting evidence, Republic has not shown that it is entitled to

summary judgment on the materiality issue.

        Republic also argues that this material misrepresentation claim is barred by the economic

loss rule. “The economic loss rule is a judicially created doctrine that marks the fundamental

boundary between contract law, which protects expectancy interests created through agreement

between the parties, and tort law, which protects individuals and their property from physical harm

by imposing a duty of reasonable care.” Reighard v. Yates, 285 P.3d 1168, 1176 (Utah 2012)

(citation omitted). “Thus, ‘when a conflict arises between parties to a contract regarding the subject

matter of that contract, “the contractual relationship controls, and parties are not permitted to assert

actions in tort in an attempt to circumvent the bargain they agreed upon.” ’ ” Id. (citation omitted).

        The Utah Supreme Court has recently held that a fraud in the inducement claim can be

barred by the economic loss rule where the fraud claim “arises out of the very grounds alleged as

a basis for a breach of contract action.” HealthBanc Int’l, LLC v. Synergy Worldwide, Inc., 435

P.3d 193, 194 (Utah 2018). In that case, the counterclaim plaintiff (plaintiff) alleged that the

counterclaim defendant (defendant) had breached a warranty in a contract that it owned a formula

to a health product. Id. at 195. The plaintiff also asserted a claim for fraud in the inducement,

asserting that fraudulent statements that the defendant owned the formula had induced it to enter

into the contract. Id. The Utah Supreme Court held that the economic loss rule could bar a




                                                  17
fraudulent inducement claim based upon pre-contract statements “where a party’s tort claims are

entirely duplicative of its contract claims.” Id. at 198.

        Republic argues that the holding of HealthBanc applies here. It asserts that First Guaranty’s

material misrepresentation claim, which is based upon Republic’s alleged failure to disclose

information before the parties entered into the Second Purchase Agreement, is equivalent to a

fraudulent inducement claim. Republic contends, therefore, that the material misrepresentation

claim should be barred by the economic loss rule because this claim is duplicative of First

Guaranty’s breach of contract claim.

        The court concludes that the economic loss rule does not apply here because material

misrepresentation is not a tort claim. Material misrepresentation is not based upon tort concepts of

fault or breach of a duty of care. A party need not knowingly or negligently make a

misrepresentation in order for this doctrine to apply. Even if a party inadvertently makes a material

misrepresentation, the contract may be rescinded. Miller, 29 P.3d at 1235 & n.3; RESTATEMENT

(SECOND) OF CONTRACTS § 164, cmt. b & illus. 2. Moreover, a material misrepresentation claim

does not permit tort damages. The remedy for fraudulent inducement is the same as any other fraud

claim: damages caused by reliance upon the fraudulent statement. See Giusti v. Sterling Wentworth

Corp., 201 P.3d 966, 977 & n.38 (Utah 2009); Tretheway v. Miracle Mortg., Inc., 995 P.2d 599,

601 (Utah 2000). But a material misrepresentation permits a court to grant only the contract remedy

of voiding the contract.

        In sum, the economic loss rule exists to prevent parties to a contract from asserting “actions

in tort in an attempt to circumvent the bargain they agreed upon.” Reighard, 285 P.3d at 1176.

Because material misrepresentation is a contract principle and not a tort action, the economic loss

rule does not apply here. Therefore, the court denies summary judgment as to First Guaranty’s




                                                  18
claim that Republic’s failure to disclose Med One’s servicing rights constituted a material

misrepresentation.

                      c) WNJ’s Acquisition of Sherman-Grayson Hospital

       Finally, First Guaranty asserts that Republic made a material misrepresentation by not

disclosing the fact that WNJ had acquired Sherman-Grayson Hospital about two months before

the parties executed the First Purchase Agreement. First Guaranty argues that this material

misrepresentation constitutes grounds to rescind this contract.

       But, as noted above, an omission can be deemed a misrepresentation only if the undisclosed

information is known to the party charged with concealing it. RESTATEMENT (SECOND)              OF

CONTRACTS § 161. First Guaranty’s Rule 30(b)(6) representative testified in his deposition that his

understanding was that the WNJ acquisition of Sherman-Grayson “was known to Republic Bank

shortly after [First Guaranty] purchased the leases” by way of the First Purchase Agreement. First

Guaranty has not produced any other evidence to contradict its own representative’s testimony that

Republic became aware of the acquisition after the First Purchase Agreement had been signed.

Absent any evidence that Republic knew of the acquisition before it signed the First Purchase

Agreement and withheld that information, First Guaranty cannot prevail on its claim for material

misrepresentation regarding the Sherman-Grayson acquisition.


                      d) Conclusion

       The court, therefore, grants summary judgment in favor of Republic on First Guaranty’s

McKesson software and WNJ acquisition theories of material misrepresentation. The court denies

Republic’s motion for summary judgment on First Guaranty’s servicing rights theory of material

misrepresentation.




                                                19
               2) Mutual Mistake

       First Guaranty also argues that the Second Purchase Agreement should be rescinded under

the doctrine of mutual mistake. It contends that both itself and Republic were operating under the

mistaken assumption that Republic owned the software that was the subject of the Pioneer Sales

Agreement. First Guaranty asserts that because this mistaken assumption was essential to the

parties’ decision to enter into the Second Purchase Agreement, this contract should be rescinded.

The court concludes, however, that First Guaranty’s mutual mistake claim fails as a matter of law

because the Second Purchase Agreement allocated to First Guaranty the risk that Republic did not

own the software.

       Mutual mistake occurs when, “at the time the contract is made, the parties make a mutual

mistake about a material fact, the existence of which is a basic assumption of the contract.”

Workers Comp. Fund v. Utah Bus. Ins. Co., 296 P.3d 734, 741 (Utah 2013) (citation omitted). The

Utah Supreme Court has cited the Restatement (Second) of Contracts in applying the mutual

mistake doctrine. Id. (citing RESTATEMENT (SECOND) OF CONTRACTS § 152(1) (1981) (“Where a

mistake of both parties at the time a contract was made as to a basic assumption on which the

contract was made has a material effect on the agreed exchange of performances, the contract is

voidable by the adversely affected party . . . .”). The Restatement articulates three essential

elements to a mutual mistake claim: (1) “the mistake must relate to a ‘basic assumption on which

the contract was made,’” (2) the mistake must have “a material effect on the agreed exchange of

performances,” and (3) “the mistake must not be one as to which the party seeking relief bears the

risk.” RESTATEMENT (SECOND) OF CONTRACTS § 152 cmt. a.

       The Restatement further provides that “[a] party bears the risk of a mistake when . . . the

risk is allocated to him by agreement of the parties.” Id. § 154. A prime example of a contract that

allocates risk of mistake is a quitclaim deed that provides that a seller of real property “will convey


                                                  20
only such title as he has.” Id. § 154 cmt. b, illus. 1. In this example, the buyer assumes the risk that

that parties are mistaken as to the seller’s title to the property. Id.

        Here, the Second Purchase Agreement allocated to First Guaranty the risk that Republic

did not own any of the leased property. Under section 1.a of this contract, Republic agreed to

transfer to First Guaranty (1) Republic’s interest in the leases, (2) all agreements and documents

related to the leases or the equipment, (3) an electronic copy of the lessor’s file for each lease, and

(4) “[t]o the extent, but only to the extent, that [Republic], and not the lease originator or other

person, has any right, title and interest in and to the same, the equipment described in the Leases.”

Similar to a quitclaim deed, Republic agreed to transfer only the ownership rights it had to the

leased property. Thus, the Second Purchase Agreement allocated to First Guaranty the risk that

title to some of the property was held by the lease originator or some other entity and could not be

transferred to First Guaranty. Because First guaranty bore this risk, it cannot prevail on its mutual

mistake claim. The court, therefore, grants summary judgment in favor of Republic on this claim.

        C. Breach of the Covenant of Good Faith and Fair Dealing

        First Guaranty alleges that Republic breached the implied covenant of good faith and fair

dealing by failing to disclose information and by breaching the terms of the Purchase Agreements.

Specifically, First Guaranty asserts that Republic failed to disclose (1) the terms of the Med One

Assignment Agreement, (2) that Med One had not given its consent to assign the leases, (3) the

terms of the McKesson Agreement, or (4) WNJ’s acquisition of Sherman-Grayson Hospital. First

Guaranty also repeats some of its breach of contract claims in its breach of the covenant of good

faith and fair dealing claim by alleging that Republic failed to (1) obtain consent from Med One

to assign the leases, (2) promptly notify First Guaranty of Pioneer’s bankruptcy, or (3) deliver an

enforceable security interest in connection with the Pioneer contract.




                                                    21
        Republic moved for summary judgment on this claim, arguing that it did not breach the

covenant of good faith and fair dealing by failing to disclose the McKesson Agreement or the Med

One Assignment Agreement. First Guaranty never responded to Republic’s arguments, nor has it

clarified its breach of the covenant of good faith and fair dealing claim.

        The court concludes that Fist Guaranty has failed to produce a viable theory for the breach

of the covenant of good faith and fair dealing and grants summary judgment in favor of Republic

on this claim. “Under the covenant of good faith and fair dealing, both parties to a contract

impliedly promise not to intentionally do anything to injure the other party’s right to receive the

benefits of the contract.” Oman v. Davis Sch. Dist., 194 P.3d 956, 968 (Utah 2008) (citation

omitted). The “core function” of the covenant of good faith and fair dealing is to prevent “another’s

opportunistic interference with the contract’s fulfillment.” Young Living Essential Oils, LC v.

Marin, 266 P.3d 814, 817 (Utah 2011). This core function “protects commercial reliance interests”

by implying terms “that the parties surely would have agreed to if they had foreseen and addressed

the circumstance giving rise to their dispute.” Id. at 816–17. But the Utah Supreme Court has

cautioned that the covenant of good faith and fair dealing should serve a limited role because

judicial misuse of this legal principle “threatens ‘commercial certainty and breed[s] costly

litigation.’” Id. at 816 (alteration in original) (citation omitted).

        First Guaranty proffers two theories for its breach of the covenant of good faith and fair

dealing claim. First, it argues that Republic breached its duty of good faith by failing to disclose

information before the parties entered into the Purchase Agreements. But the covenant of good

faith and fair dealing does not arise until the parties enter into a contractual relationship. It may

not govern the parties’ pre-contract conduct. Second, First Guaranty contends that Republic

breached the covenant of good faith and fair dealing by breaching the express terms of the Purchase




                                                   22
Agreements. This theory also fails because the covenant of good faith and fair dealing is not an

alternative method for enforcing the written provisions of a contract.

       In short, First Guaranty has not responded to Republic’s argument for summary judgment

on the covenant of good faith and fair dealing claim. Nor has it articulated a valid theory that

Republic breached this covenant by intentionally interfering with First Guaranty’s right to receive

the benefits of the Purchase Agreements. For these reasons, the court grants summary judgment

on First Guaranty’s breach of the covenant of good faith and fair dealing claim.

II.    FIRST GUARANTY’S MOTIONS FOR SUMMARY JUDGMENT

       First Guaranty moves for summary judgment in its favor on its claim for rescission due to

mutual mistake. It also moves for summary judgment in its favor on its claim for rescission due to

material misrepresentations regarding Republic’s ownership of the McKesson software. Because

the court grants summary judgment in favor of Republic on both of these claims, First Guaranty’s

motions for summary judgment on these same claims is denied.

                                 CONCLUSION AND ORDER

       The court rules as follows:


       1. The court GRANTS IN PART and DENIES IN PART Republic’s motion for summary

           judgment. [Docket 147]. The court grants summary judgement on First Guaranty’s

           breach of contract claim to the extent that it asserts breaches of Sections 3.f and 3.d of

           the Second Purchase Agreement. The court denies summary judgment to the extent that

           First Guaranty asserts breaches of Sections 3.b and 2.c. The court grants summary

           judgment on First Guaranty’s material misrepresentation claim to the extent that it is

           based upon its title to the McKesson software and WNJ acquisition theories. The court

           denies summary judgment on First Guaranty’s material misrepresentation claim to the



                                                23
   extent that it is based upon its servicing rights theory. The court grants summary

   judgment as to First Guaranty’s mutual mistake claim. Finally, the court grants

   summary judgment on First Guaranty’s breach of the covenant of good faith and fair

   dealing claim.

2. The court DENIES First Guaranty’s motion for summary judgment on its mutual

   mistake claim. [Docket 135].

3. The court DENIES First Guaranty’s motion for summary judgment on its material

   misrepresentation claim. [Docket 155].

DATED September 27, 2019.


                                   BY THE COURT



                                   ______________________________
                                   Jill N. Parrish
                                   United States District Court Judge




                                      24
